Order entered April 2, 2021




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00962-CV

         IN THE INTEREST OF C.W., C.W., AND C.W., CHILDREN

                On Appeal from the 304th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. JC-19-01219

                                       ORDER

      Appellant appeals from the trial court’s September 30, 2020 order denying a
petition for bill of review of an order terminating his parental rights to his children.
The reporter’s record is past due. By order dated March 5, 2021, we granted the
court reporter’s extension request and extended the time to March 25th. Instead of
filing the reporter’s record, Marty Grant, Official Court Reporter for the 304th
Judicial District Court, filed a letter on March 25th informing the Court that this
case was not one of the two cases on the docket on September 22, 2020. She also
states that there was no docket on September 30, 2020.
      The trial court’s September 30th order recites that the bill of review was
heard on September 22nd and that the trial court heard evidence and arguments of
counsel. In light of the discrepancies in Ms. Grant’s letter and the recitations in the
trial court’s order, we ORDER the trial court to conduct a hearing, within twenty
days of the date of this order, and make written findings as to (1) whether a hearing
was held on September 22, 2020 or on a different date and (2) if a hearing was
held, (a) whether it was recorded and (b) the names of the persons present at the
hearing.
      We ORDER Dallas County District Clerk Felicia Pitre to file, within
twenty-five days of the date of this order, a supplemental clerk’s record containing
the trial court’s written findings. We ORDER Ms. Grant to file, within twenty-
five days of the date of this order, a reporter’s record of the hearing and, if a
hearing was held and recorded on September 22, 2020 or another date, the
reporter’s record of that hearing.
      We DIRECT the Clerk of this Court to send a copy of this order to the
Honorable Andrea Martin Lane, Presiding Judge of the 304th Judicial District
Court; Ms. Grant; Felicia Pitre, Dallas County District Clerk; and, all parties.
      We ABATE this appeal to allow the trial court to comply with this order. It
will be reinstated in twenty-five days or when the Court receives the supplemental
clerk’s record with the trial court’s findings, whichever occurs sooner.




                                              /s/    CORY L. CARLYLE
                                                     JUSTICE